Citation Nr: 1244063	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.

2.  Entitlement to service connection for joint pains, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness.  

4.  Entitlement to an effective date earlier than June 28, 2006, for the award of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing was held on October 26, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file. 


FINDINGS OF FACT

1.  The most persuasive evidence indicates that the Veteran's fatigue and joint pains are not diagnosed disorders, have not been shown to be chronic multi-symptom illnesses, and are not undiagnosed illnesses.  

2.  The most persuasive evidence indicates that the Veteran's sleep disorder is a symptom of a diagnosed psychiatric disorder.

3.  The Veteran's original claim of service connection for gastrointestinal problems was received on March 3, 2004.  In an October 2004 rating decision, the RO denied service connection for gastrointestinal problems.  The Veteran received notification of the rating decision and his appellate and procedural rights and did not appeal the decision. 

4.  The Veteran's request to reopen service connection for gastrointestinal problems was received on June 28, 2006.  


CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in active service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

2.  Joint pains were not incurred in active service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

3.  A sleep disorder was not incurred in active service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

4.  The criteria for an effective date prior to June 28, 2006, for the grant of service connection for IBS have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran has appealed the effective date assigned after the grant of service connection for IBS.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) indicated that in cases where the underlying benefit being sought by the claimant has been granted and an effective date has been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  In this case, the Veteran was provided with notification regarding the assignment of effective date prior to the rating decision on appeal.  In addition, the Statement of the Case included the regulations regarding effective dates and the RO explained why the Veteran's claim was being denied.  The Veteran and his representative have also presented arguments during the hearing and identified reasons as to why the Veteran was entitled to an earlier effective date.   Thus, the notification requirements have been met.

The Board also finds that the notification requirements have been met with respect to the service connection claims.  Cumulatively, the Veteran was provided notification letters in June 2004, September 2006, and June 2009.  The letters addressed all of the notice requirements to include a detailed guide for Gulf War undiagnosed illnesses.  The Board acknowledges that the September 2006 and June 2009 letters were sent after the initial adjudication of the claims in October 2004.  However, the claims were readjudicated by the September 2009 and July 2011 supplemental statements of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records and VA treatment records are associated with the claims file.  In addition, updated VA treatment records from May 2010 to June 2011 were associated with the claims file and, therefore, the Board's remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the Veteran's claim for earlier effective date for the grant of service connection for IBS, the Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected IBS, not whether he satisfied the criteria for an effective date earlier than June 28, 2006.  Thus, the duty to assist has been met.  Finally, the Board notes that the issue of entitlement to an earlier effective date was remanded to issue a Statement of the Case (SOC).  A SOC was issued in July 2011 and the Veteran timely appealed the issue.  Therefore, the Board's remand directive was completed.  See Stegall, id.  

With regard to the Veteran's claims for service connection, the Veteran was provided VA examinations in July 2008, May 2010, May 2011, and June 2011.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded the Veteran's case in April 2011 after finding that the May 2010 VA examiner failed to provide a meaningful opinion as to the etiology of the Veteran's claimed fatigue and joint pain.  The Board finds that the July 2008, May 2011, and June 2011 VA examinations are adequate as the examiners reviewed the claims file, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The examiners also provided opinions as to the etiology of the Veteran's claimed disorders and provided rationale for the expressed opinions.  Therefore, the Board's remand directive has been completed.  See Stegall, id.  In addition, although the May 2010 VA examiner did not provide a meaningful opinion regarding the etiology of the Veteran's claimed fatigue and joint pain, the Board still finds that the examination is adequate in terms of the examination findings and other opinions that the examiner expressed with respect to the Veteran's claimed sleep disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2012).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above those locations.  Id.  According to 38 C.F.R. § 3.2(i), the Persian Gulf War began August 2, 1990 and continues to the present day.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R.        § 3.317(a)(2)(ii).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.               § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board notes that 38 C.F.R. § 3.317 underwent an extensive revision in September 2010.  The change was effective September 29, 2010, and applies to all applications for benefits pending before VA on or received by VA on or after September 29, 2010.  See 75 Fed. Reg. 59,968 -59,972 (Sept. 29, 2010) (codified at 38 C.F.R. § 3.317).  As the Veteran's claim was pending before VA on September 29, 2010, the revised version of 38 C.F.R. § 3.317 is applicable.

Specifically, this revision extended a presumption of service connection for nine infectious diseases to Persian Gulf veterans and those who served in Afghanistan on or after September 19, 2001.  With three exceptions, these nine diseases must become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service.  The listed infectious diseases shall not be presumed service-connected if there is affirmative evidence that (i) the disease was not incurred during a qualifying period of service; (ii) the disease was caused by a supervening condition or event that occurred between a veteran's most recent departure from a qualifying period of service and the onset of the disease; or (iii) the disease was the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  The revision also added subparagraph (d) and a table entitled Long-Term Health Effects Potentially Associated with Infectious Diseases.

Effective October 7, 2010, VA made additional technical revisions to 38 C.F.R.      § 3.317.  These amendments are applicable to claims, such as the Veteran's, pending before VA on October 7, 2010, as well as to claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,995 (Oct. 7, 2010) (codified at 38 C.F.R. § 3.317).  In particular, the revision clarified that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome were examples of medically unexplained chronic multi-symptom illnesses and did not reflect an exclusive list of such illnesses.  The revision also afforded VA adjudicators the authority to determine on a case-by-case basis whether additional diseases were "medically unexplained chronic multi-symptom illnesses," and added diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology that were not considered "medically unexplained chronic multi-symptom illnesses" as defined in paragraph (a)(2)(ii).

The Veteran's DD Form 214 shows that the Veteran was ordered to active duty in support of Operation Desert Shield/Desert Storm and served from November 1990 to May 1991.  He received the Southwest Asia Service Medal.  Thus, the Veteran was in the South West Asia Theater of Operations during the proscribed time under 38 C.F.R. § 3.317.

The record shows that the Veteran had two separate periods of active service.  The November 1988 report of medical history noted that the Veteran had swollen or painful joints and cramps in legs.  In a December 1991 service treatment record, the Veteran complained of right shoulder and back pain after he fell off of a tank.  He complained of soreness.  He was given Tylenol for pain.  

In a post-service private treatment record dated in February 2002, the Veteran complained of fatigue and pain.  The August 2002 private treatment record contains an assessment of fatigue.  The September 2002 private treatment record noted that the Veteran felt sluggish.  The May 2005 private treatment record notes a complaint of fatigue.  The VA treatment records dated from 2006 to 2010 show very few notations regarding fatigue and/or joint pain.  

The Veteran was afforded a VA examination in July 2008.  The claims file was reviewed.  With respect to the problem of undiagnosed illness, the Veteran reported that after his service in the Gulf, he had intermittent weight gain, recurrent viral illnesses, and sinus problems.  He reportedly began having trouble with sleep within a year or two after returning from active duty.  He also reported chronic fatigue.  He described joint pain that resolved about one to two years after returning from active duty.  He reported that this was more related to his muscles and felt like he had just "worked out."  There was no specific joint pain or swollen joints.  On examination of the muscles, all muscles were 5/5 strength and there was no joint swelling, effusion, tenderness, or laxity.  There was some tenderness of the right foot.  A summary of problems, diagnoses, and functional effects included depression, diabetes mellitus, irritable bowel syndrome, remote EBV infection, and HSV infection in present or past.  The symptoms associated with diabetes mellitus were noted as hypoglycemia and fatigue and symptoms associated with depression/anxiety included insomnia, and fatigue due to insomnia.  There were no abnormal findings.  The examiner noted that all findings could be explained by known diagnosis.  During the joints examination, the Veteran reported the onset of joint pains as beginning in 1992.  The Veteran reported that after his return, he had generalized muscle pain only.  He denied any joint pain or joint swelling.  The symptoms of generalized muscle pain resolved after he was placed on Remoron and began sleeping better.  The examiner noted that no diagnosis or etiology of the problem was given due to the Veteran's history of "no joint pain."  During the examination for chronic fatigue syndrome, the Veteran reported that his fatigue began in 1992.  He stated that he had chronic fatigue and he was always tired.  He stated that his sleep has improved with medication but that he still feels tired and fatigue causes him to want to sit down.  The examiner noted that the Veteran did not have debilitating fatigue and that his sleep disturbance was frequent and his forgetfulness was frequent.  The diagnosis was listed as intermittent fatigue related to anxiety, depression, and insomnia.  It was noted that at least six of the 10 chronic fatigue syndrome diagnostic criteria were not met.  With respect to the Veteran's sleep problems, the examiner noted that the Veteran had insomnia due to depression/anxiety.

The Veteran was provided a general VA examination in May 2010.  The claims file was reviewed.  The Veteran reported that the onset of his sleeping problems began in 1999.  The Veteran described pattern of sleep disturbance that is seemingly related to nightmares/night terrors.  The Veteran also reported that he had chronic fatigue due to Gulf War undiagnosed illness that reportedly began in 1992.  He stated that there were times when he is completely wiped out but he will "fight through it."  The Veteran had no constitutional symptoms.  He reported some joint stiffness and soreness on occasion.  The Veteran also reported joint pain due to Gulf War undiagnosed illness.  The Veteran stated that upon return from the Persian Gulf, he experienced severe diffuse joint pain, soreness, and stiffness.  On examination, he stated that he did not feel any joint pain.  On examination, the Veteran's muscles were normal and there was normal range of motion of all joints and no specific joint complaints on examination.  In the summary of problems, diagnoses, and functional effects, the examiner listed a diagnosis of sleeping pattern disturbance secondary to neuropsychological disease to include anxiety, PTSD.  The Veteran was also diagnosed with fatigue without clinical evidence to support a diagnosis of chronic fatigue syndrome.  The Veteran was diagnosed with polyarthralgia likely secondary to untreated Rocky Mountain Spotted Fever (RMSF) and metatarsalgia.  It was noted that the Veteran was not experiencing joint pain.  The examiner explained that the Veteran's current disability pattern was consistent with both medically unexplained chronic multi-symptom illnesses that includes IBS as well as signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses to include fatigue, polyarthralgia (essentially joint pain), and sleep pattern disturbance secondary to neuropsychological disorder including PTSD.  

The Veteran was provided a VA examination in May 2011.  The Veteran reported that he has had nightmares and night sweats since he returned from service in 1990.  He reported that he has a regular sleep pattern that he tries to maintain.  He often tosses and turns in his sleep and sometimes cannot fall back to sleep.  On Axis I, the examiner listed diagnoses of Anxiety Disorder, not otherwise specified, and nicotine dependence. The examiner explained that the Veteran's impaired sleep was considered to be a symptom of the condition and not considered a separate condition.  The examiner opined that the Veteran's sleep impairment was at least as likely as not caused by or the result of diagnosed diseases or disabilities.  Again, the examiner explained that the Veteran's impaired sleep was considered to be a symptom of anxiety disorder and not considered as a separate condition.

The Veteran was provided a VA examination in June 2011.  The claims file was reviewed.  The Veteran reported that he was in the Gulf War from around November 1990 to May 1991.  He reported that the onset of his fatigue was gradual.  He stated that he was completely exhausted and he felt fatigue and tiredness.  He also stated that he had difficulty with sleep.  He stated that he became more concerned about his fatigue when he was diagnosed with diabetes mellitus.  He stated that his fatigue is chronic, low grade, and present all the time.  The Veteran does have night sweats and never had a formal diagnosis of sleep apnea.  He stated that he feels sore a lot.  He stated it is difficult to tell if this is muscle soreness or primarily from the joints.  The Veteran described a feeling of his whole body aching but that he could not say that a specific joint hurts.  He denied joint swelling.  In the section entitled "medical history" it was noted that the fatigue was debilitating but that it waxes and wanes.  The summary of problems, diagnosis, and functional effects shows a diagnosis of fatigue (per patient history) without clinical evidence to establish and/or support a diagnosis of chronic fatigue syndrome.  The examiner also explained that a few isolated episodes of fatigue resolved without residuals and there was no current evidence of a disabling condition.  An examination for fibromyalgia was also conducted.  The Veteran reported symptoms of fatigue, sleep disturbance, anxiety, and musculoskeletal symptoms.  It was noted that the symptoms are episodic and present more than one-third of the time.  In the summary of problems, diagnosis, and functional effects, the Veteran was diagnosed with arthralgia (per patient history) and myalgias (per patient history) and there was insufficient clinical evidence to establish and/or support a diagnosis of fibromyalgia.  A few isolated episodes of joint pains resolved without residuals and there was no evidence of a disabling condition.  The examiner stated that the Veteran's claim of chronic fatigue, joint pains, and sleep disorders are not due to diagnosed diseases or disabilities.  It was also noted that the Veteran's fatigue, joint pains, and sleep disorder cannot be attributed to a medically undiagnosed illness.  It was noted that review of the claims file showed no evidence of an ongoing medically disabling condition.  The Veteran has been able to hold down a fairly demanding job for more than twenty years.  The examiner stated that if a truly disabling condition were present, it would have manifested itself and/or affected the Veteran's job over the last twenty years from the time of discharge from the military to the present.

First, with respect to direct service connection, the Board notes that the Veteran has not been diagnosed with a current disability with respect to his complaints of fatigue and joint pain.  The Veteran was provided a VA examination in June 2011 and the examiner found that the Veteran did not meet the criteria for chronic fatigue syndrome or fibromyalgia.  In addition, although the examiner stated that the Veteran had "arthralgia" and "myalgia" per his history, these terms describe complaints of pain in the joints and muscles and are not considered diagnosed disabilities.  See Dorland's Illustrated Medical Dictionary 152, 1233, 31st edition (2007).  The May 2011 examiners opined that the Veteran's sleep disorder was not a separately diagnosed disorder, but a symptom of his diagnosed psychiatric disorder.  Therefore, as there are no currently diagnosed disabilities, direct service connection is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
While the Veteran and lay persons are competent to describe symptoms, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding whether the Veteran's fatigue, joint pain, and sleep disorders are diagnosed disabilities to be complex in nature.  Thus, while the Veteran and lay persons are competent to state that the Veteran has experienced fatigue and is "different" since service, they are not competent to provide diagnoses for such symptoms.  Further, the Board notes that the medical evidence is more persuasive as the examination reports include consideration of the Veteran's medical history and examination findings, and explained that diagnoses could not be provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords greater probative weight to the VA examiners' opinions.  Therefore, service connection on a direct basis is not warranted.  The preponderance of the evidence is against the claim and, therefore, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

The Board has also considered whether service connection is warranted under the provisions of 38 C.F.R. § 3.317.

First, the Veteran has stated his belief that his sleep problems are related to a medically unexplained chronic multi-symptom illness and/or a medically undiagnosed illness.  He has submitted lay statements attesting to his sleep difficulties since his time in service.  However, the most persuasive medical evidence shows that the Veteran's sleep impairment is a symptom of his diagnosed psychiatric disorder.  The July 2008 VA examiner opined that the Veteran experienced insomnia due to depression/anxiety.  The May 2010 VA examiner explained that the Veteran's sleep pattern disturbance was secondary to neuropsychological disorder including PTSD.  Finally, the May 2011 VA examiner explained that the Veteran's impaired sleep was considered to be a symptom of his anxiety disorder and not considered to be a separate condition.  The Board finds that the VA examiners' opinions are persuasive as the examiners considered the Veteran's statements, examined the Veteran, and provided opinions with supporting rationale.  Therefore, the Board attributes more weight to the medical evidence rather than the Veteran's statements and lay statements as to whether his sleep disorder is an undiagnosed illness or chronic multi-symptom illness as the Veteran and lay persons are not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  As noted above, the VA examiners took into account the reported complaints and contentions and arrived at a medical conclusion that the claimed sleep disorder is a symptom of the Veteran's psychiatric disorder.  

Thus, because the medical evidence specifically indicates that the Veteran's sleep disorder is a symptom of a diagnosed disorder, the provisions of 38 U.S.C.A.          § 1117 and 38 C.F.R. § 3.317 are not applicable.  Accordingly, the benefit- of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

With respect to the Veteran's fatigue and joint pain, the preponderance of the medical evidence does not establish that the Veteran has a medically unexplained chronic multi-symptom illness.  The Board notes that the May 2010 VA examiner noted that the Veteran's current disability pattern was consistent with both medically unexplained chronic multi-symptom illnesses that includes IBS as well as signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses to include fatigue, polyarthralgia (essentially joint pain).  However, the Board finds that the opinion is unclear as the examiner also found that the Veteran had fatigue without clinical evidence to support a diagnosis of chronic fatigue syndrome.  On the other hand, the June 2011 VA examiner reviewed the entire record, considered the Veteran's statements, examined the Veteran, and determined that the Veteran does not meet the criteria for chronic fatigue syndrome or fibromyalgia.  

In addition, the Veteran has not been found to have a medically unknown illness.  Although the Veteran has intermittently complained of fatigue and joint pain, the medical evidence as a whole does not reveal chronic complaints of fatigue and joint pain.  In this respect, the Board finds that the June 2011 VA examiner's opinion is persuasive.  The examiner reviewed the claims file, examined the Veteran, considered the Veteran's reported medical history and opined that the Veteran did not have a medically unknown illness with respect to his complaints of fatigue and joint pain.  In the rationale for the opinion, the examiner explained that review of the claims file showed no evidence of an ongoing medically disabling condition.  The examiner explained that the Veteran has been able to hold down a fairly demanding job for more than twenty years and if a truly disabling condition were present, it would have manifested itself and/or affected the Veteran's job over the last twenty years from the time of discharge from the military to the present.  The Board also finds that the July 2008 VA examination report supports the June 2011 VA examiner's opinion.  The July 2008 VA examiner noted that the Veteran complained of "intermittent fatigue."  In addition, the Veteran reported that his pains resolved one to two years after his separation from active service.  Again, the Veteran reported to the July 2008 VA examiner that his muscle pains resolved once he was placed on Remoron.  During the May 2010 VA examination, the Veteran reported some joint stiffness and soreness "on occasion."  Thus, the Board finds that the June 2011 VA examiner's opinion is persuasive and supported by the other medical evidence of record.  Therefore, service connection cannot be granted pursuant to 38 C.F.R. § 3.317.  

The Board acknowledges the Veteran's assertions that he believes he has an undiagnosed illness or chronic multi-symptom illness due to his service in the Gulf War.  In addition, the Board observes the lay statements addressing the Veteran's symptoms including fatigue since his period of service.  The Veteran and the lay persons are competent to report symptomatology.  However, the Veteran and lay persons are not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  As noted above, the June 2011 VA examiner considered the entire claims file, the Veteran's statements, and provided negative nexus opinions.  In fact, the Veteran himself has stated that his joint pains and fatigue have been intermittent.  In fact, during the July 2008 VA examination, the Veteran stated that his muscle pains resolved even prior to his filing a claim for service connection.  The Veteran has also reported that he has joint pain "on occasion."  See May 2010 VA examination report.  Thus, the Board also finds that the Veteran is not credible regarding the chronicity and presence of his symptoms.  The Board finds that the June 2011 VA examiner's opinion is persuasive and supported by the other medical evidence of record including the Veteran's own reported history.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's statements and those of the lay persons regarding his symptoms of fatigue and joint pain and whether he has a medically undiagnosed illness or chronic multi-symptom illness.  

In light of the above, the Board finds that service connection is denied.  The preponderance of the evidence is against the claim and, therefore, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A.         § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.      § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.       § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that June 28, 2006 is the correct date for the grant of service connection for IBS.  

The Veteran has contended that he is entitled to an effective date prior to June 28, 2006 for the grant of service connection for IBS.

After a review of the claims file, the first correspondence from the Veteran was received by the RO on March 3, 2004 wherein the Veteran requested service connection for gastrointestinal problems.  In an October 2004 rating decision, the RO denied service connection for gastrointestinal problems.  The Veteran was provided notification of the rating decision and his procedural and appellate rights and did not appeal the decision.  38 C.F.R. § 20.1103.  

The next correspondence from the Veteran was received by the RO on June 28, 2006, wherein the Veteran requested that his claim for service connection be reopened.  

As noted above, the law provides that when a claim is reopened with new and material evidence after a final disallowance, the effective date of service connection will be the date of VA receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r).  The Board notes that the Veteran failed to appeal the prior adverse rating decision in October 2004.  Therefore, the date of his most recent claim is June 28, 2006, when he submitted an informal petition to reopen his claim for service connection.  The Board has considered whether earlier correspondence can be construed as a claim for the benefit sought.  However, a review of the record reveals no communication or action of record indicating intent to apply for service connection for gastrointestinal problems after the October 2004 rating decision but prior to June 28, 2006.  38 C.F.R. § 3.155 (2012).

With regard to the date entitlement arose, the Board notes that service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303; 3.304 (2012).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The Board acknowledges the Veteran's argument that his entitlement to service connection for IBS arose years prior to his assigned effective date of June 28, 2006.  However, as noted above, VA regulations provide that the effective date of service connection will be the date of VA receipt of the claim to reopen, or the date entitlement arose, whichever is later.                  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Although entitlement to service connection for IBS arguably arose prior to the date of the claim, June 28, 2006, the date of the claim is later and is therefore the effective date for the award of service connection for IBS.

In light of the above, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to June 28, 2006 for the grant of service connection for IBS.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim is denied.            38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for chronic fatigue, to include as due to undiagnosed illness is denied.

Service connection for joint pains, to include as due to undiagnosed illness is denied.

Service connection for a sleep disorder, to include as due to undiagnosed illness is denied.

An effective date earlier than June 28, 2006, for the award of service connection for IBS is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


